USCA4 Appeal: 22-1771      Doc: 6         Filed: 09/26/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1771


        CHARLEATTA M. BLACK,

                             Plaintiff - Appellant,

                      v.

        DEPARTMENT OF VETERANS AFFAIRS,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:20-cv-00177-GMG)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Charleatta M. Black, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1771         Doc: 6      Filed: 09/26/2022     Pg: 2 of 2




        PER CURIAM:

               Charleatta M. Black seeks to appeal the district court’s order denying her motion

        for appointment of counsel in her pending civil action. This court may exercise jurisdiction

        only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders,

        28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

        541, 545-46 (1949). The order Black seeks to appeal is neither a final order nor an

        appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

        of jurisdiction. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2